 IHS AT WEST BROWARD 239Integrated Health Services, Inc. d/b/a IHS at West Broward and 1115, Florida Division of 1199, SEIU, AFLŒCIO, CLC  Integrated Health Services, Inc. d/b/a Pinecrest Con-valescent Center and 1115, Florida Division of 1199, SEIU, AFLŒCIO, CLC  Integrated Health Services, Inc. d/b/a North Miami Nursing and Rehabilitation Center and 1115, Florida Division of 1199, SEIU, AFLŒCIO, CLC  Integrated Health Services, Inc. d/b/a Fountainhead Nursing and Rehabilitation Center and UNITE! (Union of Needletrades, Industrial and Textile Employees, AFLŒCIO, CLC), Local 2000.  Cases 12ŒCAŒ20937, 12ŒCAŒ20938, 12ŒCAŒ20939, and 12ŒCAŒ20940 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT This case involves the sale of four skilled nursing fa-cilities, each of which was operated by one of the four Respondents.  The complaint alleges that each Respon-dent failed and refused to bargain over the effects of the sale of its facility.  The General Counsel seeks summary judgment because the Respondents have admitted all allegations in the complaint. Upon charges filed on July 5, 2000, by 1115, Florida Division of 1199, SEIU, AFLŒCIO, CLC (1115), and UNITE! (Union of Needletrades, Industrial and Textile Employees, AFLŒCIO, CLC), Local 2000 (UNITE!), the General Counsel issued a consolidated complaint on Oc-tober 31, 2000, against the Respondents, Integrated Health Services, Inc. d/b/a IHS at West Broward (West Broward); Integrated Health Services, Inc. d/b/a Pine-crest Convalescent Center (Pinecrest); Integrated Health Services, Inc. d/b/a North Miami Nursing and Rehabilita-tion Center (North Miami); and Integrated Health Ser-vices, Inc. d/b/a Fountainhead Nursing and Rehabilita-tion Center (Fountainhead).  The consolidated complaint was amended on December 8, 2000, and November 7, 2001.  The amended consolidated complaint alleges that West Broward, Pinecrest, and North Miami each violated Section 8(a)(5) and (1) of the Act by failing and refusing to bargain with 1115 over the effects of the sale of their respective skilled nursing facilities.  The amended con-solidated complaint further alleges that Fountainhead violated Section 8(a)(5) and (1) by failing and refusing to bargain with UNITE! over the effects of the sale of its skilled nursing facility.   On November 20, 2001, the Respondents filed a joint answer to the amended consolidated complaint.  The Respondents filed a joint amended answer dated Febru-ary 1, 2002, in which they admitted all allegations in the amended consolidated complaint relating to the failure to bargain over the effects of selling their facilities.1   On February 19, 2002, the General Counsel filed a Motion to Transfer Proceedings to the Board and for Summary Judgment.  On February 21, 2002, the Board issued an Order transferring the proceedings to the Board and a Notice to Show Cause why the Motion for Sum-mary Judgment should not be granted.  The Respondents filed no response.  The allegations in the motion are therefore undisputed. Ruling on Motion for Summary Judgment The Respondents admit in their answer that they have failed and refused to bargain with 1115 and UNITE! re-garding the effects of the sale of their facilities.  As their only affirmative defense, the Respondents state that on February 2, 2000, proceedings were instituted in the United States Bankruptcy Court for the District of Dela-ware covering the Respondents, and that those proceed-ings remain ongoing.  The Respondents contend that the unfair labor practices alleged in the complaint occurred prior to the filing of the bankruptcy petition, and there-fore all liabilities arising from the unfair labor practices must be addressed solely in connection with the ongoing bankruptcy proceedings.  It is well established, however, that ﬁthe institution of bankruptcy proceedings does not deprive the Board of jurisdiction or authority to entertain and process an unfair labor practice case to its final dis-position.ﬂ  Ponce de Leon Healthcare, Inc., 334 NLRB No. 66, slip op. at 1 fn. 2 (2001) (not reported in bound volumes); Phoenix Co., 274 NLRB 995 (1985).  ﬁBoard proceedings fall within the exception to the automatic stay provisions for proceedings by a governmental unit to enforce its police or regulatory powers.ﬂ  Ponce de Leon, supra, at fn. 2; Phoenix Co., supra, at 995.  Therefore, we find no merit to the Respondents™ affirmative defense, and we grant the General Counsel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, West Broward, a Delaware cor-poration with an office and place of business in Planta-                                                           1 At the time the Respondents filed their amended answer, the com-plaint alleged additional violations of Sec. 8(a)(5) and (1) based on the alleged failure to provide information requested by 1115 and UNITE!.  The Respondents denied these allegations.  On February 8, 2002, at the request of 1115 and UNITE!, the Regional Director issued an order withdrawing these allegations from the complaint.  The Respondents have admitted all of the allegations that remain in the complaint. 338 NLRB No. 25  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 240tion, Florida, was engaged in the business of operating a 
skilled nursing facility.  During 1999, West Broward, in 
conducting its business operati
ons, derived gross reve-
nues in excess of $100,000.  Also during 1999, West 
Broward, in conducting its business operations, pur-
chased and received at its 
Plantation, Florida facility goods and materials valued in excess of $10,000 directly 
from points located outside the State of Florida. 
At all material times, Pinecrest, a Delaware corpora-
tion with an office and place of business in North Miami, 
Florida, was engaged in the business of operating a 
skilled nursing facility.  During 1999, Pinecrest, in con-
ducting its business operations, 
derived gross revenues in 
excess of $100,000.  Also during 1999, Pinecrest pur-

chased and received at its North Miami, Florida facility 

goods and materials valued in excess of $10,000 directly 
from points located outside the State of Florida. 
At all material times, North Miami, a Delaware corpo-
ration with an office and place of business in North Mi-
ami, Florida, was engaged in the business of operating a 
skilled nursing facility.  During 1999, North Miami, in 
conducting its business operati
ons, derived gross reve-
nues in excess of $100,000.  Also during 1999, North 

Miami purchased and received at its North Miami, Flor-
ida facility goods and materials valued in excess of 
$10,000 directly from points located outside the State of 
Florida.  At all material times, Fountainhead, a Delaware corpo-
ration with an office and place of business in Miami, 
Florida, was engaged in the business of operating a 

skilled nursing facility.  Du
ring 1999, Fountainhead, in conducting its business operati
ons, derived gross reve-
nues in excess of $100,000.  Also during 1999, Foun-
tainhead purchased and received at its Miami, Florida 
facility goods and materials valued in excess of $10,000 
directly from points located outside the State of Florida.
 We find that each of the Respondents, West Broward, 
Pinecrest, North Miami, and Fountainhead, is an em-

ployer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.  We find that 1115 and 
UNITE! are labor organizations within the meaning of 

Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES A.  Respondent West Broward 
The following employees of West Broward (the West 
Broward unit) constitute a unit appropriate for the pur-

poses of collective bargaining 
within the meaning of Sec-
tion 9(b) of the Act: 
 All full-time and regular part-time and per diem li-

censed practical nurses (LPNs), employed by the Re-
spondent at its Plantation, Florida facility, but exclud-
ing all CNAs, restorative aides, housekeeping employ-
ees, laundry employees, maintenance employees, die-
tary aides, cooks, department heads, assistant depart-
ment heads, unit managers, unit shift managers, regis-
tered nurses (RNs), office clerical employees, activity 
aides, medical records ward clerk, managers, guards, 
confidential employees and supervisors as defined in 
the National Labor Relations Act, as amended, and all 
other employees. 
 At all material times since at least February 1, 1998, 1115 
and its predecessors were recognized by West Broward as 
the exclusive collective-barg
aining representative of the West Broward unit.  This recognition was embodied in a 
collective-bargaining agreement,
 which was effective by its 
terms from February 1, 1998, to April 29, 2000.  At all ma-

terial times, based on Section 9(a) of the Act, 1115 has been 

the exclusive collective-bargaining representative of em-
ployees in the West Broward unit. 
About January 1, 2000, West Broward sold its lease 
and operations of its skilled nursing facility to Nation-
wide Senior Healthcare, Inc.  West Broward informed 
1115 of the sale on January 28, 2000.  West Broward™s 
notice to 1115 of the sale was not timely. 
About February 2, 2000, by written correspondence, 1115 demanded bargaining with West Broward regarding 

the effects of the sale of its facility.  At all material times, 
including since about February 2, 2000, West Broward 
has failed and refused to bargain over the effects of the 

sale of its facility.  
B.  Respondent Pinecrest 
The following employees of Pinecrest (the Pinecrest 
unit) constitute a unit appropriate for the purposes of 

collective bargaining within the meaning of Section 9(b) 
of the Act: 
CNAs, orderlies, housekeeping employees, dietary em-

ployees, and ward clerks, but excluding RNs, LPNs, of-
fice clerical and administ
rative employees, drivers, 
maintenance supervisors, supervisors, watchman [sic] 

and guards as defined in the Labor Management Rela-

tions Act. 
 Since at least September 1,
 1996, 1115 and its predecessors 
were recognized as the exclusive collective-bargaining rep-
resentative of the Pinecrest unit employed by Pinecrest and 
its predecessor.  This recognition was embodied in a collec-
tive-bargaining agreement, whic
h was effective by its terms 
from September 1, 1995, through August 31, 1999.  At all 

material times, based on Section 9(a) of the Act, 1115 has 

been the exclusive collective-bargaining representative of Pinecrest™s employees in the Pinecrest unit. 
 IHS AT WEST BROWARD 241About February 1, 2000, Pinecrest sold its lease and 
operations of its skilled nursing facility to Pinecrest Lim-
ited Partnership, and informed 1115 of the sale on that 
same date.  Pinecrest™s notice to 1115 of the sale was not 
timely.  
About February 2, 2000, by written correspondence, 1115 demanded bargaining with Pinecrest regarding the 
effects of the sale of its facility.  At all material times, 
including since about February 2, 2000, Pinecrest has 
failed and refused to bargain over the effects of the sale 

of its facility.  
C.  Respondent North Miami 
The following employees of North Miami (the North 
Miami unit) constitute a unit appropriate for the purposes 

of collective bargaining within the meaning of Section 
9(b) of the Act: 
 All regular part-time and full-time employees, includ-
ing nurses [sic] aides, laundry aides, dietary aides and 
cooks, excluding casual and temporary employees, reg-
istered nurses, licensed practical nurses, supervisors, 
office and clerical workers.  At all material times since at least February 10, 1996, 1115 

and its predecessors were recognized as the exclusive col-
lective-bargaining representative of the North Miami unit 
employed by North Miami and its predecessor.  This recog-
nition was embodied in a collective-bargaining agreement, 
which was effective by its terms from February 10, 1996, to 
February 10, 1999.  At all material times, based on Section 

9(a) of the Act, 1115 has been the exclusive collective-
bargaining representative of North Miami™s employees in 
the North Miami unit. 
About January 26, 2000, North Miami sold its lease 
and operations of its skilled nursing facility to Elite 

Healthcare Management.  North Miami informed 1115 of 
the sale on January 28, 2000.  North Miami™s notice to 
1115 of the sale was not timely. 
About February 2, 2000, by written correspondence, 1115 demanded bargaining with North Miami regarding 

the effects of the sale of its facility.  At all material times, 
including since about February 2, 2000, North Miami has 
failed and refused to bargain over the effects of the sale 
of its facility.  
D.  Respondent Fountainhead 
The following employees of Fountainhead (the Foun-
tainhead unit) constitute a unit appropriate for the pur-

poses of collective bargaining 
within the meaning of Sec-
tion 9(b) of the Act: 
 All full-time and regular part-time certified nursing as-
sistants, dietary aides, cooks, maintenance employees, 
activities assistants, rehabilitative assistants, and house-
keeping and laundry employees, but excluding all other 
employees, office clericals, 
professionals, technicals, 
confidential employees, guards and supervisors as de-
fined in the Act.   
 At all material times since at least April 7, 1997, UNITE! 
and its predecessor were recognized as the exclusive collec-
tive-bargaining representative of the Fountainhead unit by 
Fountainhead and its predecessor.  This recognition was 
embodied in a collective-bargaining agreement, which was 
effective by its terms from April 7, 1997, to April 7, 2000.  
At all material times, based on Section 9(a) of the Act, 
UNITE! has been the exclusive collective-bargaining repre-sentative of Fountainhead™s employees in the Fountainhead 
unit.    
About January 26, 2000, Fountainhead sold its lease 
and operations of its skilled nursing facility to Elite 

Healthcare Management. Fountainhead informed 
UNITE! of the sale on January 28, 2000.  Fountainhead™s 
notice to UNITE! of the sale was not timely. 
About February 2, 2000, by written correspondence, UNITE! demanded bargaining with Fountainhead re-

garding the effects of the sale of its facility.  At all mate-
rial times, including since about February 2, 2000, Foun-
tainhead has failed and refused to bargain over the effects 
of the sale of its facility.  
CONCLUSION OF LAW By the acts and conduct described above, West Bro-
ward, Pinecrest, and North Miami have failed and re-

fused to bargain collectively and in good faith with 1115 
regarding the effects on unit employees of the sale of 
their respective facilities, and have thereby engaged in 
unfair labor practices aff
ecting commerce within the 
meaning of Section 8(a)(5) and (1) and Section 2(6) and 

(7) of the Act.  Fountainhead has failed and refused to 
bargain collectively and in good faith with UNITE! re-
garding the effects on unit employees of the sale of 
Fountainhead™s facility, and has thereby engaged in un-
fair labor practices affecti
ng commerce within the mean-
ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondents have violated Sec-
tion 8(a)(5) and (1) of the Act, we shall order them to 
cease and desist and to take certain affirmative action 
designed to effectuate the policies of the Act.  Specifi-
cally, we have found that West Broward, Pinecrest, and 
North Miami have violated Section 8(a)(5) and (1) by 
failing and refusing to bargain with 1115 concerning the 

effects on unit employees of the sale of their facilities.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 242We have also found that Fountainhead has violated Sec-
tion 8(a)(5) and (1) by failing and refusing to bargain 
with Charging Party UNITE! concerning the effects on 
unit employees of the sale of Fountainhead™s facility.  
Therefore, we shall order We
st Broward, Pinecrest, and 
North Miami, on request, to bargain with 1115 regarding 

the effects on unit employees of the sale of their respec-

tive facilities.  We shall also order Fountainhead, on re-
quest, to bargain with UNITE! regarding the effects on 
unit employees of the sale of Fountainhead™s facility.   
As a result of the Respondents™ unlawful failure to bar-
gain in good faith with 1115 and UNITE! about the 
effects of the decisions to sell their facilities, the employ-
ees have been denied an opportunity to bargain through 
their collective-bargaining re
presentative.  Meaningful bargaining cannot be assured until some measure of eco-
nomic strength is restored to 1115 and UNITE!.  A bar-
gaining order alone, therefore, cannot serve as an ade-
quate remedy for the unfair labor practices committed. 
Accordingly, we deem it n
ecessary, in order to effec-
tuate the purposes of the Act, to require the Respondents 
to bargain with 1115 and UNITE! concerning the effects 
of selling their facilities on their employees, and shall 
accompany our Order with a limited backpay require-

ment designed both to make whole the employees for 
losses suffered as a result of th
e violations and to recreate in some practicable manner a situation in which the par-
ties™ bargaining position is not entirely devoid of eco-
nomic consequences for the Respondents.  We shall do 
so by ordering the Respondents to pay backpay to the 

employees in a manner similar to that required in 
Trans-marine Navigation Corp.,
 170 NLRB 389 (1968).
2Thus, each Respondent shall pay its employees back-
pay at the rate of their normal wages when last in that 

Respondent™s employ from 5 days after the date of this 
Decision and Order until the occurrence of the earliest of 
the following conditions: (1) the date the Respondent 
bargains to agreement with the Union on those subjects 
pertaining to the effects of the sale of its facility on its 
employees; (2) a bona fide impasse in bargaining; (3) the 
Union™s failure to request bargaining within 5 business 
                                                          
                                                           
2 Transmarine has been well-established Board precedent for more 
than 30 years.  In addition, 
Transmarine™s limited backpay remedy has 
been approved by the courts.  E.g., 
Kirkwood Fabricators, Inc. v. 
NLRB, 862 F.2d 1303, 1307 (8th Cir. 1988); 
Yorke v. NLRB,
 709 F.2d 
1138, 1145 (7th Cir. 1983).  In any event, in the circumstances of this 
case, we find it unnecessary to address our colleague™s concerns with 
Transmarine. 
However, because the complaint and motion do not specify what, if 
any, actual impact the sale of th
e facilities had on the employees, we 
shall permit the Respondents to contest, in the circumstances of this 
case, the appropriateness of such a 
Transmarine backpay remedy at the 
compliance stage.  See, e.g., 
United Exposition Service
, 313 NLRB 
1007, 1008 fn. 3 (1994). 
days after receipt of this Decision and Order, or to com-
mence negotiations within 5 business days after receipt 
of the Respondent™s notice of its desire to bargain with 
the Union,
3 or (4) the Union™s subsequent failure to bar-
gain in good faith, but in no event shall the sum paid to 
these employees exceed the amount they would have 
earned as wages from the date of the sale of the Respon-
dent™s facility to the time the employees secured equiva-
lent employment elsewhere, or the date on which the 
Respondent shall have offere
d to bargain in good faith, 
whichever occurs sooner; provided, however, that in no 
event shall this sum be less than the employees would 
have earned for a 2-week period at the rate of their nor-
mal wages when last in the Respondent™s employ.  Back-
pay shall be based on earnings which the employees 
would normally have received 
during the applicable pe-riod, less any net interim earnings, and shall be computed 

in accordance with F. W. Woolworth Co.,
 90 NLRB 289 
(1950), with interest as prescribed in 
New Horizons for the Retarded,
 283 NLRB 1173 (1987). 
In view of the fact that the Respondents™ facilities have 
been sold, we shall order the Respondents to mail copies 
of the attached notices to 1115 and UNITE! and to the 
last known addresses of their former employees in order 
to inform them of the out
come of this proceeding. 
ORDER The National Labor Relations Board orders that 
A.  Respondent, Integrated Health Services, Inc. d/b/a 
IHS at West Broward (West Broward), Plantation, Flor-

ida, its officers, agents, successors, and assigns, shall  1.  Cease and desist from 
(a) Failing and refusing to bargain in good faith with 
1115, Florida Division of 1199, SEIU, AFLŒCIO, CLC 
(1115), as the exclusive representative of the employees 
in the bargaining unit set forth below by refusing to bar-
gain with 1115 regarding the effects on the unit employ-
ees of West Broward™s sale of its facility in Plantation, 
Florida.  All full-time and regular part-time and per diem li-

censed practical nurses (LPNs), employed by the Re-
spondent at its Plantation, Florida facility, but exclud-
ing all CNAs, restorative aides, housekeeping employ-
ees, laundry employees, maintenance employees, die-

tary aides, cooks, department heads, assistant depart-
ment heads, unit managers, unit shift managers, regis-
tered nurses (RNs), office clerical employees, activity 
aides, medical records ward clerk, managers, guards, 
confidential employees and supervisors as defined in 
 3 Melody Toyota, 325 NLRB 846 (1998). 
 IHS AT WEST BROWARD 243the National Labor Relations Act, as amended, and all 
other employees. 
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with 1115 concerning the ef-
fects on the unit employees of West Broward™s sale of its 
facility in Plantation, Florida, and, if an understanding is 
reached, embody the understanding in a signed agree-
ment. 
(b) Pay the employees in the unit described above their 
normal wages when in West Broward™s employ from 5 
days after the date of this Decision and Order until the 
occurrence of the earliest of the following conditions:  
(1) the date West Broward ba
rgains to agreement with 
1115 on those subjects pertaining to the effects of the 
sale of its Plantation, Florid
a facility; (2) the date a bona fide impasse in bargaining occurs; (3) the failure of 1115 
to request bargaining within 5 business days after receipt 
of this Decision and Order, or to commence negotiations 
within 5 business days after receipt of West Broward™s 
notice of its desire to bargain with 1115; or (4) the sub-
sequent failure of 1115 to bargain in good faith; but in no 
event shall the sum 
paid to any of the employees exceed 
the amount he or she would have earned as wages from 
about January 1, 2000, when West Broward sold its Plan-
tation, Florida facility to the time he or she secured 

equivalent employment elsewhere, or the date on which 
West Broward shall have offered to bargain in good 
faith, whichever occurs sooner; provided, however, that 
in no event shall this sum be less than these employees 
would have earned for a 2-week period at the rate of their 
normal wages when last in West Broward™s employ, with 
interest, as set forth in the remedy portion of the deci-
sion. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(d) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense and after being signed 

by West Broward™s authorized
 representative, copies of 
the attached notice marked ﬁAppendix Aﬂ
4 to 1115 and 
to all employees who were employed by West Broward 
when it sold its Plantation, Florida facility on about 
January 1, 2000. 
(e) Within 21 days after service by the Region, file 
with the Regional Director for Region 12 a sworn certifi-
cation of a responsible official on a form provided by the 
Region attesting to the steps that West Broward has 
taken to comply.  
B.  Respondent, Integrated Health Services, Inc. d/b/a 
Pinecrest Convalescent Center (Pinecrest), North Miami, 
Florida, its officers, agents, successors, and assigns, shall  
1.  Cease and desist from 
(a) Failing and refusing to bargain in good faith with 
1115 as the exclusive representative of the employees in 
the bargaining unit set forth below by refusing to bargain 
with 1115 regarding the effects on the unit employees of 
Pinecrest™s sale of its facility in North Miami, Florida. 
 CNAs, orderlies, housekeeping employees, dietary em-

ployees, and ward clerks, but excluding RNs, LPNs, of-
fice clerical and administ
rative employees, drivers, 
maintenance supervisors, supervisors, watchman [sic] 
and guards as defined in the Labor Management Rela-

tions Act. 
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with 1115 concerning the ef-
fects on the unit employees of Pinecrest™s sale of its 
facility in North Miami, Flor
ida, and, if an understanding is reached, embody the understanding in a signed agree-
ment. 
(b) Pay the employees in the unit described above their 
normal wages when in Pinecrest™s employ from 5 days 
after the date of this Decision and Order until the occur-
rence of the earliest of the following conditions:  (1) the 
date Pinecrest bargains to agreement with 1115 on those 

subjects pertaining to the effects of the sale of its North 
Miami, Florida facility; (2) the date a bona fide impasse 
in bargaining occurs; (3) the failure of 1115 to request 
bargaining within 5 business days after receipt of this 
Decision and Order, or to commence negotiations within 
5 business days after receipt of Pinecrest™s notice of its 

desire to bargain with 1115; or (4) the subsequent failure 
                                                          
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 244of 1115 to bargain in good faith; but in no event shall the 
sum paid to any of the em
ployees exceed the amount he 
or she would have earned as wages from about Febru- 
ary 1, 2000, when Pinecrest sold its North Miami, Flor-
ida facility to the time he or she secured equivalent em-
ployment elsewhere, or the date on which Pinecrest shall 
have offered to bargain in
 good faith, whichever occurs 
sooner; provided, however, that in no event shall this 
sum be less than these employees would have earned for 
a 2-week period at the rate of their normal wages when 
last in Pinecrest™s employ, with interest, as set forth in 
the remedy portion of the decision.  
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(d) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense and after being signed 

by Pinecrest™s authorized representative, copies of the 
attached notice marked ﬁAppendix Bﬂ
5 to 1115 and to all 
employees who were employed 
by Pinecrest when it sold 
its North Miami, Florida f
acility on about February 1, 
2000. (e) Within 21 days after service by the Region, file 
with the Regional Director for Region 12 a sworn certifi-

cation of a responsible official on a form provided by the 
Region attesting to the steps that Respondent Pinecrest 
has taken to comply.  
C.  Respondent, Integrated Health Services, Inc. d/b/a 
North Miami Nursing and Rehabilitation Center (North 
Miami), North Miami, Florida,
 its officers, agents, succes-sors, and assigns, shall  1.  Cease and desist from 
(a) Failing and refusing to bargain in good faith with 
1115 as the exclusive representative of the employees in 
the bargaining unit set forth below by refusing to bargain 
with 1115 regarding the effects on the unit employees of 
North Miami™s sale of its facility in North Miami, Florida. 
 All regular part-time and full-time employees, includ-
ing nurses [sic] aides, laundry aides, dietary aides and 
cooks, excluding casual and temporary employees, 
registered nurses, licensed practical nurses, supervi-
sors, office and clerical workers.                                                            
                                                           
5 See fn. 4, above. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with 1115 concerning the ef-
fects on the unit employees of North Miami™s sale of its 
facility in North Miami, Flor
ida, and, if an understanding is reached, embody the understanding in a signed agree-
ment. 
(b) Pay the employees in the unit described above their 
normal wages when in North Miami™s employ from 5 days 

after the date of this Decision and Order until the occur-
rence of the earliest of the following conditions:  (1) the 
date North Miami bargains to agreement with 1115 on 
those subjects pertaining to the effects of the sale of its 
North Miami, Florida facility; (2) the date a bona fide im-
passe in bargaining occurs; (3) the failure of 1115 to re-
quest bargaining within 5 business days after receipt of 
this Decision and Order, or to commence negotiations 
within 5 business days after receipt of North Miami™s no-
tice of its desire to bargain with 1115; or (4) the subse-
quent failure of 1115 to bargain in good faith; but in no 
event shall the sum 
paid to any of the employees exceed 
the amount he or she would have earned as wages from 
about January 26, 2000, when North Miami sold its North 
Miami, Florida facility to the time he or she secured 
equivalent employment elsewhere, or the date on which 
North Miami shall have offered to bargain in good faith, 
whichever occurs sooner; provided, however, that in no 

event shall this sum be less 
than these employees would 
have earned for a 2-week period at the rate of their normal 

wages when last in North Miami™s employ, with interest, 
as set forth in the remedy portion of the decision.  
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at
 a reasonable place desig-nated by the Board or its agents
, all payroll records, social 
security payment records,
 timecards, personnel records 
and reports, and all other records, including an electronic 
copy of such records if stored in electronic form, necessary 
to analyze the amount of backpay due under the terms of 
this Order. 
(d) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense and after being signed by 
North Miami™s authorized repr
esentative, copies of the 
attached notice marked ﬁAppendix Cﬂ
6 to 1115 and to all 
employees who were employed by North Miami when it 
sold its North Miami, Florid
a facility on about January 26, 
2000.  6 See fn. 4, above. 
 IHS AT WEST BROWARD 245(e) Within 21 days after service by the Region, file with 
the Regional Director for Region 12 a sworn certification 
of a responsible official on a form provided by the Region 
attesting to the steps that North Miami has taken to com-
ply.  
D.  Respondent, Integrated Health Services, Inc. d/b/a 
Fountainhead Nursing and Rehabilitation Center (Foun-tainhead), Miami, Florida, its
 officers, agents, successors, and assigns, shall  
1.  Cease and desist from 
(a) Failing and refusing to bargain in good faith with 
UNITE! (Union of Needletrades, Industrial and Textile 
Employees, AFLŒCIO, CLC), Local 2000 (UNITE!), as 
the exclusive representative of the employees in the bar-
gaining unit set forth below by refusing to bargain with 
UNITE! regarding the effects on the unit employees of 
Fountainhead™s sale of its facility in Miami, Florida. 
 All full-time and regular part-time certified nursing 
assistants, dietary aides, cooks, maintenance employ-
ees, activities assistants, rehabilitative assistants, and 
housekeeping and laundry employees, but excluding 
all other employees, office 
clericals, professionals, technicals, confidential employees, guards and super-
visors as defined in the Act.   
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with UNITE! concerning the ef-
fects on the unit employees of Fountainhead™s sale of its 
facility in Miami, Florida, and, if an understanding is 
reached, embody the understanding in a signed agreement. 
(b) Pay the employees in the unit described above their 
normal wages when in Fountainhead™s employ from 5 
days after the date of this Decision and Order until the 
occurrence of the earliest of the following conditions:  (1) 
the date Fountainhead bargains to agreement with UNITE! 
on those subjects pertaining to the effects of the sale of its 
Miami, Florida facility; (2) the date a bona fide impasse in 
bargaining occurs; (3) the failure of UNITE! to request 
bargaining within 5 business days after receipt of this 
Decision and Order, or to commence negotiations within 
5 business days after receipt 
of Fountainhead™s notice of its desire to bargain with UNITE!; or (4) the subsequent 
failure of UNITE! to bargain in good faith; but in no 
event shall the sum 
paid to any of the employees exceed 
the amount he or she would have earned as wages from 
about January 26, 2000, when Fountainhead sold its Mi-
ami, Florida facility to the time he or she secured equiva-
lent employment elsewhere, or the date on which Foun-
tainhead shall have offered to bargain in good faith, 

whichever occurs sooner; provided, however, that in no 
event shall this sum be less 
than these employees would 
have earned for a 2-week period at the rate of their nor-
mal wages when last in Fountainhead™s employ, with 
interest, as set forth in the remedy portion of the deci-
sion.   
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(d) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense and after being signed 
by Fountainhead™s authorized representative, copies of 
the attached notice marked ﬁAppendix Dﬂ
7 to UNITE! and to all employees who were employed by Respondent 
Fountainhead when it sold its Miami, Florida facility on 
about January 26, 2000. 
(e) Within 21 days after service by the Region, file 
with the Regional Director for Region 12 a sworn 
certification of a responsible official on a form provided 
by the Region attesting to the steps that Fountainhead has 
taken to com
ply.  
                                                          
 MEMBER BARTLETT, concurring. 
I concur in the majority™s use of a 
Transmarine
 rem-
edy for the Respondent™s undisputed effects bargaining 

violation.
1  I write separately, however, to express my 
doubts as to whether the 
Transmarine
 remedy represents 
a permissible exercise of th
e Board™s remedial authority 
under Section 10(c) of the Act. 
As stated by the Supreme Court:  
 Under § 10(c), the Board™s authority to remedy unfair 
labor practices is expressly limited by the requirement 
that its orders ‚effectuate the policies of the Act.™  Al-
though this rather vague statutory command obviously 
permits the Board broad discretion, at a minimum it 
encompasses the requirement that a proposed remedy 
be tailored to the unfair labor practice it is intended to 
redress.  [Sure-Tan, Inc. v. NLRB
, 467 U.S. 883, 900 
(1984).] 
  7 See fn. 4, above. 
1 I note that the Respondent has failed to contest this remedy as a 
general matter.  See, e.g
., Kathleen™s Bakeshop, LLC, 337 NLRB 1081, 
1082 fn. 3 (2002). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 246With respect to backpay remedies, ﬁit remains a cardinal, 
albeit frequently unarticulated assumption, that a backpay 
remedy must be sufficiently tailored to expunge only the 
actual
, and not merely 
speculative
, consequences of the 
unfair labor practices.ﬂ  Id., citing 
Phelps Dodge Corp. v 
NLRB, 313 U.S. 177, 198 (1941).  More generally, a rem-
edy is impermissible to the extent that it is punitive in na-

ture.  
NLRB v. Strong
, 393 U.S. 357, 359 (1969); 
Republic 
Steel Corp. v. NLRB, 311 U.S. 7, 10Œ12 (1940); 
Yorke v. NLRB, 709 F.2d 1138 (7th Cir. 1983), cert. denied 465 U.S. 

1023 (1984). The Transmarine
 remedy has two legitimate objec-
tives: (1) to make employees whole for their losses, to a 
limited degree, and (2) to restore at least some economic 
inducement for an employer to bargain as the law re-
quires.  
O. L. Willis, Inc., 
278 NLRB 203, 205 (1986).  
However, the means chosen 
to achieve these objectives 
are inconsistent with the foregoing principles.  First, the 

2-week minimum backpay provision is entirely specula-
tive.  Second, the use of a daily accruing backpay for-mula as an ﬁinducementﬂ to 
engage in remedial bargain-
ing nunc pro tunc is punitive in nature. On the first point, I agree with the dissent in 
Transma-rine itself that there is no perceptible principle for estab-
lishing a 2-week backpay minimum.  170 NLRB at 391.  
As a measure of remedial compensation for employees, 
therefore, the backpay minimum is unduly speculative 

because it lacks the necessary relationship to losses that employees actually suffered or reasonably could be ex-
pected to suffer from the employ
er™s failure to bargain.  
This is particularly so if employees have secured equiva-
lent new employment within 2 weeks of any termination 
resulting from the employer action at issue.
2  To that 
extent, the 
Transmarine
 remedy has the same flaw as the 
minimum backpay award rejected by the Supreme Court 
in 
Sure-Tan,3 and the backpay award for a refusal-to-bargain violation that 
the Board rejected in Ex-Cell-O Corp.,
 185 NLRB 107 (1970). 
On the second pointŠthe use of a daily accruing back-
pay remedy as an inducement to force a respondent em-
ployer to bargain nunc pro tuncŠthere is no apparent 
                                                          
 2 See NLRB v. Waymouth Farms
, Inc.,
 172 F.3d 598, 600Œ601 (8th 
Cir. 1999) (agreeing that the respondent employer unlawfully failed to 
engage in bargaining about
 effects of a plant closing, but denying en-
forcement of 
Transmarine remedy for employees who suffered no 
losses because they were immediately hired at a new facility).  See also 

Sea Jet Trucking Corp. v. NLRB
, 221 F.3d 196 (D.C. Cir. 2000) (un-
published opinion expressing concern that 
Transmarine remedy applied 
to the facts of that case ﬁmay in some respects be punitive rather than 

remedialﬂ). 
3 467 U.S. 883, 898Œ902.  The Court found that the court of appeals 
below had impermissibly expanded the 
Board™s original remedial order 
by providing that undocumented alie
n employees who had been unlaw-
fully discharged should receive a minimum of 6 months™ backpay. 
authority for the Board to 
impose fines to compel com-
pliant behavior.  Under 
Transmarine
, the backpay rem-
edy continues to run
 while the parties are engaged in 
remedial bargaining, until th
ey reach impasse or agree-
ment.  The remedy therefore does more than provide a 
union with some measure of the bargaining power it 
would have had if timely ba
rgaining had taken place.  
Instead, the accumulating backpay remedy hangs like a 
Sword of Damocles over the bargaining table, distorting 
the employer™s economic pos
ition and arguably compel-
ling agreement to terms that it would not otherwise have 
accepted.  In this regard, the remedy contravenes the 
clear holding of 
H.K. Porter Co. v. NLRB
, 397 U.S. 99, 102 (1970), that the Board lacks the ﬁpower to compel a 

company or a union to agree 
to any substantive contrac-
tual provision of a collectiv
e-bargaining agreement.ﬂ  I 
see no real difference between the Board™s direct imposi-
tion of substantive contract terms on a party and its im-
position of sanctions that coer
ce agreement to terms that 
could otherwise be resisted in good faith bargaining. 
I agree with the objectives and desirability of a mean-
ingful remedy in the circumstances addressed by 
Trans-marine.  It may well be that, absent some economic 
compulsion, a wrongdoing employer will have little rea-

son to engage in bargaining about the effects of a sale, 
closing, or relocation of operations that took place years ago.  Nevertheless, the Board remains constrained to 
fashion an appropriate remedy within the defined limits 
of its statutory authority.  Th
e need for a more effective 
remedy may require action by Congress. 
APPENDIX A 
NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain in good faith 
with 1115, Florida Division of 1199, SEIU, AFLŒCIO, 
CLC, as the exclusive representative of the employees in 
the bargaining unit set forth below by refusing to bargain 
 IHS AT WEST BROWARD 247concerning the effects on the unit employees of the sale 
of our facility in Plantation, 
Florida, on about January 1, 2000.  All full-time and regular part-time and per diem li-
censed practical nurses (LPNs), employed by us at our 
Plantation, Florida facility, but excluding all CNAs, re-
storative aides, housekeeping employees, laundry em-
ployees, maintenance employees, dietary aides, cooks, 
department heads, assistant department heads, unit 
managers, unit shift managers, registered nurses (RNs), 
office clerical employees, ac
tivity aides, medical re-
cords ward clerk, managers, guards, confidential em-

ployees and supervisors as defined in the National La-
bor Relations Act, as amended, and all other employ-
ees.  WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union concern-
ing the effects on the unit employees of the sale of our 
facility in Plantation, Florida, and, if an understanding is 
reached, embody the understanding in a signed agree-
ment. 
WE WILL pay limited backpay to the unit employees in 
connection with our failure to bargain with the Union 
over the effects of the sale of our Plantation facility.   
 INTEGRATED HEALTH SERVICES, INC. D/B/A IHS AT WEST BROWARD
 APPENDIX B 
NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain in good faith 
with 1115, Florida Division of 1199, SEIU, AFLŒCIO, 
CLC, as the exclusive representative of the employees in 
the bargaining unit set forth below by refusing to bargain 
concerning the effects on the unit employees of the sale 

of our facility in North Miami, Florida, on about Febru-
ary 1, 2000. 
 CNAs, orderlies, housekeeping employees, dietary em-
ployees, and ward clerks, but excluding RNs, LPNs, of-
fice clerical and administ
rative employees, drivers, 
maintenance supervisors, supervisors, watchman [sic] 
and guards as defined in the Labor Management Rela-
tions Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union concern-
ing the effects on the unit employees of the sale of our 
facility in North Miami, Flor
ida, and, if an understanding is reached, embody the understanding in a signed agree-
ment.   
WE WILL pay limited backpay to the unit employees in 
connection with our failure to bargain with the Union 
over the effects of the sale of our North Miami facility. 
 INTEGRATED HEALTH SERVICES, INC. D/B/A PINECREST CONVALESCENT CENTER  APPENDIX C 
NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain in good faith 
with 1115, Florida Division of 1199, SEIU, AFLŒCIO, 
CLC, as the exclusive representative of the employees in 
the bargaining unit set forth below by refusing to bargain 
concerning the effects on the unit employees of the sale 
of our facility in North Miami, Florida, on about January 
26, 2000.  All regular part-time and full-time employees, includ-
ing nurses [sic] aides, laundry aides, dietary aides and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 248cooks, excluding casual and temporary employees, reg-
istered nurses, licensed practical nurses, supervisors, 
office and clerical workers.  WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union concern-
ing the effects on the unit employees of the sale of our 
facility in North Miami, Flor
ida, and, if an understanding is reached, embody the understanding in a signed agree-
ment.  
WE WILL pay limited backpay to the unit employees in 
connection with our failure to bargain with the Union 
over the effects of the sale of our North Miami facility. 
 INTEGRATED HEALTH SERVICES, INC. D/B/A NORTH MIAMI NURSING AND REHABILITATION CENTER  APPENDIX D 
NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain in good faith 
with UNITE! (Union of Needletrades, Industrial and 
Textile Employees, AFLŒCIO, CLC), Local 2000, as the 
exclusive representative of th
e employees in the bargain-
ing unit set forth below by refusing to bargain concern-
ing the effects on the unit employees of the sale of our 
facility in Miami, Florida,
 on about January 26, 2000.  All full-time and regular part-time certified nursing as-
sistants, dietary aides, cooks, maintenance employees, 
activities assistants, rehabilitative assistants, and house-
keeping and laundry employees, but excluding all other 
employees, office clericals, 
professionals, technicals, 
confidential employees, guards and supervisors as de-
fined in the Act.   
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union concern-
ing the effects on the unit employees of the sale of our 
facility in Miami, Florida, and, if an understanding is 
reached, embody the understanding in a signed agree-
ment.  
WE WILL pay limited backpay to the unit employees in 
connection with our failure to bargain with the Union 
over the effects of the sale of our Miami facility. 
 INTEGRATED HEALTH SERVICES, INC. D/B/A FOUNTAINHEAD NURSING AND REHABILI-TATION CENTER  